          Case 2:18-cv-00930-MRH Document 74 Filed 12/10/20 Page 1 of 3




    IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                             PENNSYLVANIA

____________________________________
Connie Sheraw                          :
                                       :
                    Plaintiff,         :
                                       :
                                 v.    :    No. 2:18-CV-00930
                                       :
Outback                                :   PRAECIPE TO SETTLE, DISCONTINUE
                                       :   AND END
                                       :
                    Defendant.         :


                                           Counsel of Record for this Party:

                                           Marc I. Simon, Esquire
                                           PA I.D. #: 201798
                                           Ryan M. Flaherty, Esquire
                                           PA I.D. #: 314552
                                           Amanda L. Nese, Esquire
                                           PA I.D. #: 318981

                                           SIMON & SIMON, P.C.
                                           707 Grant Street, Suite 1200
                                           Pittsburgh, PA 15219
                                           Tel: (412)360-7257
                                           Fax: (267)639-9006
                                           Email: amandanese@gosimon.com
          Case 2:18-cv-00930-MRH Document 74 Filed 12/10/20 Page 2 of 3




    IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                             PENNSYLVANIA

____________________________________
Connie Sheraw                                :
                                             :
                      Plaintiff,             :
                                             :
                                      v.     :         No. 2:18-CV-00930
                                             :
Outback                                      :       PRAECIPE TO SETTLE, DISCONTINUE
                                             :       AND END
                                             :
                      Defendant.             :




                       PRAECIPE TO SETTLE, DISCONTINUE AND END

       Kindly mark the docket as settled, discontinued and ended as to all parties.


                                                 Respectfully Submitted,



                                                     SIMON & SIMON, P.C.

                                                     _/s/____________       __
                                                     Ryan Flaherty, Esquire
                                                     Attorney for Plaintiff




                                   CERTIFICATE OF SERVICE
        Case 2:18-cv-00930-MRH Document 74 Filed 12/10/20 Page 3 of 3




       I, Ryan Flaherty, attorney for plaintiff, certify that the foregoing Praecipe was served via

electronic mail on December 10, 2020 upon the following:

                                          Lee Janiczek, Esquire
                                         550 E. Swedesford Road
                                                Suite 270
                                            Wayne, PA 19087
                                     Lee.Janiczek@lewisbrisbois.com




                                                             SIMON & SIMON, P.C.

                                                            __/s/_____________ __
                                                             Ryan Flaherty, Esquire
                                                             Attorney for Plaintiff
